Title: To George Washington from the Massachusetts General Court, 18 August 1775
From: Massachusetts General Court
To: Washington, George



[Watertown, Mass., 18 August 1775]
May it please yr Excellency

This Court have attentively consider’d your Letter of the 12th Inst. & acquiesce in the Method propos’d of paying of the

Troops from the 1st Augst & would inform your Excellency that this Court have taken [Measures] that the Province may not be defrauded & Justice done to the Men & likewise fulfill their Engagemts made the Troops.
As to the Cloathing propos’d we apprehend there is an absolute Necessity of our providing Coats for the Men & this Govermt having engag’d the same to our Troops a Part of which are already provided by the several Towns in this Govermt in Consequence of.
